In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                 No. 02-19-00356-CV

ANTHONY JAMES FLOYD, Appellant              §    On Appeal from

                                            §    County Court at Law No. 1

V.                                          §    of Tarrant County (2019-005816-1)

                                            §    March 11, 2021
GATEWAY MORTGAGE GROUP,
Appellee                                         Memorandum Opinion by Justice Kerr


                                    JUDGMENT

       This court has considered the record on appeal in this case and holds that there

was error in the trial court’s judgment. It is ordered that the trial court’s judgment is

reversed and the case is remanded to the trial court.

       It is further ordered that Appellee Gateway Mortgage Group must pay all costs

of this appeal.
SECOND DISTRICT COURT OF APPEALS


By _/s/ Elizabeth Kerr__________________
   Justice Elizabeth Kerr